J-S51041-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,              :       IN THE SUPERIOR COURT OF
                                           :             PENNSYLVANIA
                  Appellee                 :
                                           :
            v.                             :
                                           :
ALEXANDER CRUZ-CINTRON,                    :
                                           :
                  Appellant                :           No. 1953 MDA 2013

    Appeal from the Judgment of Sentence entered on September 19, 2013
               in the Court of Common Pleas of Berks County,
               Criminal Division, No. CP-06-CR-0000546-2013

BEFORE: BOWES, OTT and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                     FILED SEPTEMBER 04, 2014

      Alexander Cruz-                                  from the judgment of

sentence imposed following his convictions of three counts of robbery, six

counts of conspiracy, and one count each of burglary, theft by unlawful

taking, and criminal trespass.1 We affirm.

      The trial court set forth the underlying facts as follows:

      [Cintron] and Jonathan Landron, residents at 1230 Spring Street
                                                             that is,

      [Cintron] approached his longtime friend, Danielle Mojica
      [ Mojica ]
      Raymond Hiester [ Hiester ]. [Cintron] knew that Hiester and
      Mojica sometimes smoked marijuana together and that Hiester
      bought cigarettes for Mojica, gave her money, and had promised
      to buy her a tablet computer. Mojica at first told [Cintron] and
      Landron she did not want to steal from Hiester she worried that



1
   18 Pa.C.S.A. §§ 3701(a)(1), 903(a)(1), 3502(a)(1), 3921(a), 3503
(a)(1)(i).
J-S51041-14

     doing so would jeopardize his willingness to buy her gifts,
     including the tablet.

     A few days after [Cintron] first proposed the idea, he and
     Landron repeated the idea of stealing from Hiester. Mojica again
     said she was not interested. But on November 26, 2012, Mojica
     learned that the plans to victimize Hiester were already in
     motion. [Cintron] and Landron showed Mojica a black handgun
     which, she was told, would only be used to scare Hiester it

     individuals from New York                                       -
                                                            arrived in
     Reading to assist in the operation.

     On the morning of November 28, Mojica received a phone call.
     On the other end of the line she could hear [Cintron], Landron,
     and Kay-Kay, who informed her that the plan was going forward
                                                       appen. They
     picked Mojica up and brought her back to [Cintron] and
                           [Cintron] and Kay-Kay persuaded Mojica to
     call Hiester and arrange to go to his house.

                                    ***

     After Mojica made plans with Hiester, Kay-Kay drove her to
                   e, located in the 500 block of South 18th Street in
     Reading. Kay-Kay left, and Mojica went inside, where she and
     Hiester began smoking marijuana and talking. After a few
     minutes, Mojica told Hiester that she had left her cigarettes in
     the car in which she had arrived, and that she wanted to smoke
     more marijuana. Hiester went out to purchase some cigarettes
     and blunt paper from a corner store nearby. Hiester left through
     the back door, and Mojica remained at the house.

     As soon as Hiester left, Mojica called [Cintron] to let him know
     that Hiester was gone; concurrently, the three men from New

     sedan. After entering the home through the front door, they
     began looking for items to steal. They grabbed Mojica, taped
     her to a chair, and placed tape over her mouth. Hiester soon
     returned to his home, re-entering through the back door. He
     was met in the kitchen by a black male who was holding a black-
     and-silver handgun. The gunman told Hiester to              the
     ground


                                 -2-
J-S51041-14

      and the gunman approached him, put the gun to his chest and
      tried to push him to the ground. Hiester resisted, and the
      gunman shot him in the chest.

      Hiester did not lose consciousness, and he attempted to use a
      phone in the kitchen to call 9-1-1. Meanwhile, the gunman

      time, Hiester also became aware of a second male in the home,
      who was descending the stairs from the second floor while trying

      gunman would shoot the dog or shoot Hiester again Hiester
      called the dog and rushed out the back door to seek help.

      Hiester found a neighbor and told him he had been shot by
      unknown individuals who were attempting to rob him inside his

      for the ambulance. While he was waiting for the ambulance, he
      saw [] two males run out the front door of his house, enter a

      medical personnel arrived thereafter, where they found Hiester
      outside. Hiester was taken to the hospital to receive treatment
      for his gunshot wound. He was released from the hospital after
      only six hours.


      police questioned her throughout the day. Afterwards, Mojica
      sought out [Cintron] and Landron. [Cintron]
      phone, which had been taken while she was tie
      house. [Cintron] and Landron questioned Mojica about her
      statements to the police, but after she assured them they had
      not been implicated, they went to dinner together and then went
      bowling.

      After Hiester was discharged from the hospital, he began to
      develop fluid buildup in his chest, which had to be drained.
      Surgery was required around the area of the bullet hole, while a
      pump drained fluid from the area. Hiester, a roofing and home
      improvement contractor, returned to work after about three
      weeks of recovery. Hiester discovered that an iPod touch, a new
      Samsung Galaxy II cell phone, and approximately 3 ounces of
      marijuana had been taken from his home.

Trial Court Opinion, 3/31/14, at 3-5 (citations omitted).



                                  -3-
J-S51041-14

      Cintron was subsequently arrested and charged with numerous crimes.

After a non-jury trial, Cintron was convicted of the above-mentioned crimes.

Cintron was sentenced to an aggregate prison sentence of twelve to forty

years.    Cintron filed a timely Post-Sentence Motion, which was denied.

Cintron filed a timely Notice of Appeal.

      On appeal, Cintron raises the following question for our review:

      Whether the trial court erred by not granting a new trial on the
      basis that the guilty verdicts for Counts 3, 4, 5, 6, 7, 8, 11, 12,
      13, 14, 15, 16 were contrary to the weight of the evidence,
      where the only direct evidence linking [Cintron] to the crime was
      the incomplete, inconsistent, incredible and self-serving
      testimony    of    []   Mojica   and    inconsistent,   incomplete
      Commonwealth evidence as to the vehicles involved concerning
      color, make and model, the time frame of events, and overall
      chain of events, including the underlying incident[?]

Brief for Appellant at 6.

      Cintron contends that the verdict is against the weight of the evidence.

Id. at 21. Cintron claims that the only evidence connecting him to the crime

                -serving testimony.   Id. at 22-26.   Cintron points out that

                                                      y. Id. Cintron further

argues that the trial court abused its discretion because there was no

corroborating testimonial or physical evidence to connect him to the criminal

events.    Id. at 26-27; see also id. (wherein Cintron argues that the

Commonwealth failed to demonstrate that he was in any of the vehicles that

were suspected of being used in transporting the perpetrators to Hie

home).



                                  -4-
J-S51041-14

     The trial court set forth the relevant standard of review and addressed

        claim as follows:

           The evidence presented to the fact-finder here included the
     testimony of [] Mojica, who comprehensively described the
     relevant events that transpired.     Mojica detailed

     soliciting her involvement over the course of multiple meetings.
     Mojica and the other men involved with the robbery met at

     [Cintron] as the robbery plan was underway.       Later, [Cintron]

     course of the robbery. [Cintron] challenges the reliability of this
                                                                    t to
     be accorded to the evidence produced are within the province of
     the trier of fact, who is free to believe all, some or none of the
                  Commonwealth v. McCalman, 795 A.2d 412, 415
     (Pa. Super. 2002). Because the verdict was not contrary to the
     weight of the evidence and did not shoc
     this [c]ourt denied the motion for a new trial. (Order, Oct. 2,
     2013).

           When an a
     post-sentence motion for new trial based on weight of the
     evidence, the standard of review is limited to whether the trial
     court abused its discretion:

                 We do not reach the underlying question of
           whether the verdict was, in fact, against the weight
           of the evidence. We do not decide how we would
           have ruled on the motion and then simply replace
           our own judgment for that of the trial court.
           Instead, [the court] determines whether the trial
           court abused its discretion in reaching whatever
           decision it made on the motion, whether or not that
           decision is the one we might have made in the first
           instance.

     [Commonwealth v. West, 937 A.2d 521] (Pa. Super. 2007).

     Rather, it involves bias, partiality, prejudice, ill-will, manifest
     unreasonableness or a                                Id. (citations
     omitted).


                                 -5-
J-S51041-14

                                                   Id. Our order
      denying             Post-Sentence Motion for a new trial
      conforms to the law and is based on the facts of record, as
      summarized above.


Trial Court Opinion, 3/31/14, at 10-11. We agree with the sound reasoning

of the trial court and conclude that the trial court did not abuse its discretion

                                           ce claim. See id.

      Judgment of Sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/4/2014




                                   -6-